DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to RCE filed on 9/21/2022.
3.	This Office Action is made Non-Final.
4.	Claims 5 and 10 were previously cancelled. 
5.	Claims 2, 7, 11-13, and 16 are currently cancelled.
6.	Claims 1, 3-4, 6, 8-9, and 14-15  are pending.
Response to Arguments
1.	Applicant's arguments filed on 9/21/2022 have been fully considered but they are not persuasive. 
Applicant incorporated the cancelled limitations of dependent claim 2 into both independent claims 1 and 6 in the RCE filed on 9/21/2022 in response to Patent Board Decision rendered on 7/26/2022. 
In the arguments/remarks filed on 9/21/2022, Applicant argues that the combination of references under 35 U.S.C. 103 must teach each and every claimed element; there must be a rationale to combine the cited references and a reasonable expectation of success. Moreover, the Applicant rebuts and presents arguments directed to the Patent Board because they affirm the examiner.

Examiner Response:      The arguments presented in the remarks filed on 9/21/2022 are similar/exact to that submitted in the appeal process and are not persuasive for the following reasons. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA). Furthermore, the office action includes a discussion of motivation, rational and suggestion to combine the references.
	Regarding Applicant’s remark that the combination of references must teach each and every claimed element; Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Regarding Applicant’s arguments that the combination must produce a reasonable expectation of success. Foremost Applicant has not stated what the intended purpose of Reddiboyana is, and in what way the features of 3GPP SA WG2 Meeting#107 would render it unsuitable. In addition, the combination suggested by the Office action would have provided a reasonable expectation of success, without undue experimentation. A person of ordinary skill is also a person of ordinary creativity, not an automaton" - "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." MPEP 2143 (E)  
	Regarding Applicant’s arguments to the Patent Board. Applicant is directed to their findings and response filed on 7/26/2022.
In summary, as set forth in the rejection of the claims, the combination of each teaching was properly motivated by a rationale derived independently of appellant’s disclosure as per USPTO procedures and MPEP. The references are being applied under 35 U.S.C. §103 and need not each disclose all of the claimed limitations. As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. Based on Applicant’s remarks/arguments, Applicant is not addressing the proper legal standard, fails to support its legal argument. Therefore, the arguments are not commensurate in scope with the claims, and the arguments are not considered to be persuasive. Since no substantial amendments were made, the same rejection applied in the previous office action is applied herein.
Specification
1.	The title of the invention “Terminal Device, MME, and PGW” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Also, The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words may not contain more than 500 characters. Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 6, 8-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites a MME comprising IP network interface circuitry configured to: receive…” This is an apparatus claims. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims are drawn to a device which is MME, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106. 
	It is suggested to amend the claims to incorporate at least two known elements such as a processor and antenna. Moreover, the dependent claims 8-9 and 15 are rejected based on their dependency to claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-4, 6, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddiboyana et al. US 20140219248 hereafter Reddiboyana in view of 3GPP SA WG2 Meeting#107 S2-150528: IP Flow Mobility Using the IFMP Protocol, NB-IFOM Rel-13, BlackBerry/Motorola LTD, 26-30 January 2015 hereafter 3GPP SA WG2 Meeting#107.

As to Claim 1. (Currently Amended)    Reddiboyana discloses a User Equipment (UE) [i.e. UE/WTRU-Wireless Transmit Receive Unit] comprising [Fig. 84B (Diagram of WTRU-120), Section 0396: WTRU-120 is a UE]:
LTE interface circuitry [i.e. Transmit/Receive Element-122 or Antenna-122] configured to [Fig. 84B, Sections 0049, 0062, 0063, 0410: UE is configured to establish connections using LTE-Uu interfaces. UE and LTE network perform or use an attach procedure to carry out registration of the UE with/via the LTE network. UE sends (i.e. transmit) via LTE-Uu interfaces; UE send a PDN connectivity request on LTE-Uu interfaces. Transmit/Receive Element-122 is an antenna and the WTRU include two or more transmit/receive elements-122 or multiple antennas]: 
 	transmit a Packet Data Network (PDN) connectivity request message [i.e. NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE] to a Mobility Management Entity (MME), in order to establish a PDN connection [Fig. 51 (Depicts UE/WTRU sends PDN Connectivity Request to MME), Sections 0067, 0178: When PDN connectivity request received from a UE, the MME follow a standard procedure to setup (i.e. establish) a PDN connection. Procedures for PDN Connectivity Establishment include sending a NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE];
and receive [i.e. WTRU/UE receive] an Activate default EPS bearer context request message from the MME [Fig. 52 (Depicts MME sending Activate EPS bearer context request to UE/WTRU), Sections 0070, 0081, 0083: MME distribute default/dedicated bearers of PDN. Responsive to the INITIAL UE MESSAGE, the MME initiate dedicated bearer activation procedure. The MME send a NAS:ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST and forward it to the UE]; 
 and control circuitry [Processor-118, Fig. 84B],
 wherein the PDN connectivity request message includes first information [Section 0093: The UE send PDN CONNECTIVITY REQUEST include PDN type and parameters] indicating a requested Network-based IP Flow Mobility (NBIFOM) mode [Table 5 (Depict Attach Request Message includes UE Network Capability), Fig. 47 (Depicts the PDN procedure including the IFOM/NBIFOM indicating UE initiated or NW initiated), Sections 0352, 0360, 0411: IP flow mobility (IFOM) provided, performed, and used for PDN connection. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection. The WTRU-102 have multi-mode capabilities],  
the PDN connectivity request message [i.e. NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE] further includes a request type and a Protocol Configuration Option (PCO) [Table 25 (Information including in IP Flow Command includes Protocol Configurations Options/PCO), Section 0093, 0363: The UE send PDN CONNECTIVITY REQUEST include PDN type and parameters. An IP flow command message sent from the
MME to a SGW and forwarded to PGW as part of the UE requested IP flow mobility (IFOM) procedure, such a message include the information in table 25 the Information element Protocol Configuration Option (PCO)],
the control circuitry [Processor-118, Fig. 84B] is configured to set the request type to information indicating an initial connectivity request [Fig. 51 (Depicts UE sends PDN Connectivity Request to MME), Sections 0093, 0178: The UE send PDN CONNECTIVITY REQUEST include PDN type and parameters. Procedures for PDN Connectivity Establishment include sending a NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE], 
the Activate default EPS bearer context request message is a response message to the PDN connectivity request message [Fig. 16, Fig. 51 (Depicts UE sends PDN Connectivity Request to MME), Fig. 52 (Depicts MME sending Activate EPS bearer context request to UE), Sections 0081, 0083, 0178: Responsive to the INITIAL UE MESSAGE, the MME initiate dedicated bearer activation procedure. The MME send a NAS: ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST and forward to the UE. Procedures for PDN Connectivity Establishment include sending a NAS: PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE],
the Activate default EPS bearer context request message further includes  information indicating that the request for use of NBIFOM is accepted [Fig. 16, Figs. 51-52, Sections 0154, 0156, 0360: MME, send ATTACH ACCEPT, ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST with one or more of parameters including PDN address information. Forward NAS: ATTACH ACCEPT, ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST to the UE. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection],
and based on the reception of the Activate default EPS bearer context request message [Section 0156: Forward NAS: ATTACH ACCEPT, ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST to the UE] the control circuitry [Processor-118, Fig. 84B] is configured to: consider that the NBIFOM is applied to the PDN connection [Sections 0083, 0360: The MME sends ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST MESSAGE, the dedicated bearer have the same IP address as the default bearer of PDN connection forwarded to the UE. A UE initiated IP flow mobility (IFOM) provided within a PDN connection],
Although Reddiboyana discloses IFOM/NBIFOM and PCO it does not correlate second information to IFOM/NBIFOM and PCO for use of NBIFOM information; thus it is silent on the PCO includes information indicating a request for use of NBIFOM, and includes second information indicating an NBIFOM mode, and consider the second information as the NBIFOM mode for the PDN connection.
However, 3GPP SA WG2 Meeting#107 teaches the PCO includes information indicating a request for use of NBIFOM [Page 3, Section 7.X.1.2: The UE provides an NBIFOM capability as part of PCO when it requests a new PDN connection and wants to enable NBIFOM for this PDN connection; Page 5 the 7.3.1-1: Overview of NBIFOM diagram that depicts in Step-1a the UE sending PDN Connection Request that includes PCO and NBIFOM Capability and is UE-initiated. Pg. 2, 1.1 Solution Principles No. 2 states PCO is used to negotiate the NBIFOM capability during PDN connection],
and includes second information indicating an NBIFOM mode [Page 3, Section 9: IFMP messages are carried on the default bearer that is established; Page 6, Section 3: The UE and the network negotiate an IFOM operating mode; ; Page 7, Section [2-3] the NBIFOM operating mode e.g. UE-initiated or NW initiated], 
and consider the second information as the NBIFOM mode for the PDN connection [Page 3, Section 7.X.1.2: The UE provides an NBIFOM capability as part of PCO when it requests a new PDN connection and wants to enable NBIFOM for this PDN connection; Page 5: Diagram depicts Network PDN Connection Response includes NBIFOM indication/mode-Steps 2b-3; Page 4 7.x.2 states: The UE shall be able to negotiate the NBIFOM when new PDN connection is accepted, trigger UE initiated IFOM, and accept IP flow mobility (IFOM)].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Reddiboyana relating to a multi-mode capability UE/WTRU sending PDN connectivity request that include PDN type, parameters or information and IFOM/NBIFOM provided within PDN connection and receiving accept message including activate default EPS bearer context request with one or more parameters, and relating to UE/WTRU sends PDN/service request including IP flow mobility (IFOM)/NBIFOM for PDN connection with the teaching of 3GPP SA WG2 Meeting#107 relating to IFMP messages carried on default bearer, the UE and network negotiate IFOM operating mode, and network PDN connection response includes NBIFOM indication and mode, and relating to PCO indicates NBIFOM capability and negotiation or request. By combining the methods/systems the second information can include the IFOM/NBIFOM mode for PDN, and enabling PCO to indicate a NBIFOM/IFOM request enables the NBIFOM/IFOM to be negotiated between the network devices; and it is reasonable for a person skilled in the art to note which mode of NBIFOM is requested when the UE sends a connection request to the PDN; the UE having NBIFOM/IFOM capability is related to mode of NBIFOM, the information is indicated for the mode in order to establish PDN connection thereby facilitating access for the PDN connection.

As to Claim 3. (Previously Presented)   Reddiboyana discloses the UE [i.e. UE/WTRU-Wireless Transmit Receive Unit] according to claim 1, wherein each of the first information…indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode [Table 5 (Depict Attach Request Message includes UE Network Capability), Sections 0352, 0360: IP flow mobility (IFOM) provided, performed, and used for PDN connection. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection],  
Although Reddiboyana discloses IFOM/NBIFOM it does not correlate second information to IFOM/NBIFOM, thus is silent on and the second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode.
However, 3GPP SA WG2 Meeting#107 teaches and the second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode [Page 2, Section 7.X.1.1 No. 3 states: PDN connection has been established and during IFMP session setup the NBIFOM node of operation is negotiated and this mode can be a UE-controlled or NW-controlled; Page 4, Section 7.x.2 states: The UE shall be able to negotiate the NBIFOM when new PDN connection is accepted, trigger UE initiated IFOM, and accept IP flow mobility (IFOM); Page 7, Section 7.X.3.2.1.1 General: The existing PDN connection establishment procedures defined in TS23.401 and TS23.402 are used; and additional requirements are that: The UE and the PGW (attributed as Network) can indicate and enable NBIFOM capability for the PDN connection; Page 7, Section [2-3] the NBIFOM operating mode e.g. UE-initiated or NW initiated].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Reddiboyana relating to UE sends PDN/service request including IP flow mobility (IFOM) and receiving response if IFOM provided within the PDN connection with the teaching of 3GPP SA WG2 Meeting#107 relating to second information indicating that the PDN connection has a NBIFOM mode of UE or NW controlled. By combining the method/systems, the second information can the NBIFOM mode of UE or NW-controlled for PDN connection thereby enabling support for multi-access PDN connection.

As to Claim 4. (Currently Amended)   Reddiboyana discloses the UE [i.e. UE/WTRU-Wireless Transmit Receive Unit]  according to claim 3, wherein selects the UE-initiated NBIFOM mode and [Table 5 (Depict Attach Request Message includes UE Network Capability), Fig. 47 (Depicts the PDN procedure including the IFOM/NBIFOM indicating UE initiated or NW initiated), Sections 0352, 0360, 0363: IP flow mobility (IFOM) provided, performed, and used for PDN connection. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection. An IP flow command message sent from the MME to a SGW and forwarded to PGW as part of the UE requested IP flow mobility (IFOM) procedure],  
Although Reddiboyana discloses IFOM/NBIFOM it does not correlate second information to IFOM/NBIFOM, thus is silent on 
the second information indicates the UE-initiated NBIFOM mode as the NBIFOM mode, in a case that the UE requests the UE-initiated NBIFOM mode and a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), the second information indicates, the Network-initiated NBIFOM mode as the NBIFOM mode, in a case that the UE requests the Network-initiated NBIFOM mode and the PGW or the PCRF selects the Network-initiated NBIFOM mode.
However, 3GPP SA WG2 Meeting#107 teaches the second information indicates the UE-initiated NBIFOM mode as the NBIFOM mode, in a case that the UE requests the UE-initiated NBIFOM mode and a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF) [Page 5: Diagram depicts Network PDN Connection Response includes NBIFOM indication/mode-Steps 2b-3; Page 4 7.x.2 states: The UE shall be able to negotiate the NBIFOM when PDN connection is accepted, trigger UE initiated IFOM, and accept IP flow mobility (IFOM); Page 6, Section 5: When UE-initiated mode is negotiated, UE receives rules from PGW; Page 4, Section 7.x.2: The PGW shall negotiate the NBIFOM capability when a new PDN connection is established and Support the UE-initiated and the NW (i.e. network)-initiated IP flow mobility procedures; Page 6, Section 3: The UE and the network negotiate an IFOM operating mode; Page 7, Section [2-3] the NBIFOM operating mode e.g. UE-initiated or NW initiated], 
the second information indicates, the Network-initiated NBIFOM mode as the NBIFOM mode, in a case that the UE requests the Network-initiated NBIFOM mode and the PGW or the PCRF selects the Network-initiated NBIFOM mode [Page 4, Section 7.x.2: The PGW shall negotiate the NBIFOM capability when a new PDN connection is established and Support the UE-initiated and the NW (i.e. network)-initiated IP flow mobility procedures; Page 5: Diagram depicts Network PDN Connection Response includes NBIFOM indication/mode-Steps 2b-3; Page 6, Section 10: When NW-initiated mode is selected the PGW determines set of rules. Page 7, Section [2-3] the NBIFOM operating mode e.g. UE-initiated or NW initiated].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Reddiboyana relating to UE sends PDN/service request including IP flow mobility (IFOM) with the teaching of 3GPP SA WG2 Meeting#107 relating to second information indicating that the PDN connection has a NBIFOM mode of UE or NW controlled in coordination with the PGW. By combining the method/systems, the second information can the NBIFOM mode of UE or NW-controlled for PDN connection thereby enabling support for multi-access PDN connection.

As to Claim 6. (Currently Amended)     Reddiboyana discloses a Mobility Management Entity (MME) comprising: IP mobile communication network interface circuitry configured to [Fig. 1, Section 0061: BWM-MME functions include one or more of the following: an Attach/Registration procedure, a PDN connectivity request on multiple interfaces, uplink traffic (i.e. receive) and downlink traffic (i.e. transmit) on multiple interfaces]:	
	receive a Packet Data Network (PDN) connectivity request message from a User Equipment (UE) [Fig. 51 (Depicts UE sends PDN Connectivity Request to MME), Section 0067, 0178: When PDN connectivity request received from a UE, the MME follow a standard procedure to setup (i.e. establish) a PDN connection. Procedures for PDN Connectivity Establishment include sending a NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE];
 and transmit an Activate default EPS bearer context request message to the UE [Fig. 52 (Depicts MME sending Activate EPS bearer context request to UE), Section 0070, 0081, 0083: MME distribute default/dedicated bearers of PDN. Responsive to the INITIAL UE MESSAGE, the MME initiate dedicated bearer activation procedure. The MME send a NAS: ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST and forward to the UE];  
wherein the PDN connectivity request message includes first information [Section 0093: The UE send PDN CONNECTIVITY REQUEST include PDN type and parameters] indicating a requested Network-based IP Flow Mobility (NBIFOM) mode [Table 5 (Depict Attach Request Message includes UE Network Capability), Fig. 47 (Depicts the PDN procedure including the IFOM/NBIFOM indicating UE initiated or NW initiated), Sections 0352, 0360, 0411: IP flow mobility (IFOM) provided, performed, and used for PDN connection. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection. The WTRU-102 have multi-mode capabilities],  
the PDN connectivity request message [i.e. NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE] further includes a request type and a Protocol Configuration Option (PCO) [Table 25 (Information including in IP Flow Command includes Protocol Configurations Options/PCO), Section 0093, 0363: The UE send PDN CONNECTIVITY REQUEST include PDN type and parameters. An IP flow command message sent from the
MME to a SGW and forwarded to PGW as part of the UE requested IP flow mobility (IFOM) procedure, such a message include the information in table 25 the Information element Protocol Configuration Option (PCO)],
the request type is set to information indicating an initial connectivity request [Fig. 51 (Depicts UE sends PDN Connectivity Request to MME), Sections 0093, 0178: The UE send PDN CONNECTIVITY REQUEST include PDN type and parameters. Procedures for PDN Connectivity Establishment include sending a NAS:PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE], 
the Activate default EPS bearer context request message 1s a response message to the PDN connectivity request message [Fig. 16, Fig. 51 (Depicts UE sends PDN Connectivity Request to MME), Fig. 52 (Depicts MME sending Activate EPS bearer context request to UE), Sections 0081, 0083, 0178: Responsive to the INITIAL UE MESSAGE, the MME initiate dedicated bearer activation procedure. The MME send a NAS: ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST and forward to the UE. Procedures for PDN Connectivity Establishment include sending a NAS: PDN CONNECTIVITY REQUEST in INITIAL UE MESSAGE],
and the Activate default EPS bearer context request message further includes information indicating that the request for use of NBIFOM is accepted [Fig. 16, Figs. 51-52, Sections 0154, 0156, 0360: MME, send ATTACH ACCEPT, ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST with one or more of parameters including PDN address information. Forward NAS: ATTACH ACCEPT, ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST to the UE. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection],
Although Reddiboyana discloses IFOM/NBIFOM and PCO it does not correlate second information to IFOM/NBIFOM and PCO for use of NBIFOM information; thus it is silent on the PCO includes information indicating a request for use of NBIFOM, and includes second information indicating an NBIFOM mode,
However, 3GPP SA WG2 Meeting#107 teaches the PCO includes information indicating a request for use of NBIFOM [Page 3, Section 7.X.1.2: The UE provides an NBIFOM capability as part of PCO when it requests a new PDN connection and wants to enable NBIFOM for this PDN connection; Page 5 the 7.3.1-1: Overview of NBIFOM diagram that depicts in Step-1a the UE sending PDN Connection Request that includes PCO and NBIFOM Capability and is UE-initiated. Pg. 2, 1.1 Solution Principles No. 2 states PCO is used to negotiate the NBIFOM capability during PDN connection],
 and includes second information indicating an NBIFOM mode Page 3, Section 9: IFMP messages are carried on the default bearer that is established; Page 6, Section 3: The UE and the network negotiate an IFOM operating mode; ; Page 7, Section [2-3] the NBIFOM operating mode e.g. UE-initiated or NW initiated. Page 5: Diagram depicts Network PDN Connection Response includes NBIFOM indication/mode-Steps 2b-3; Page 4 7.x.2 states: The UE shall be able to negotiate the NBIFOM when new PDN connection is accepted, trigger UE initiated IFOM, and accept IP flow mobility (IFOM)], 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Reddiboyana relating a multi-mode capability UE/WTRU sending PDN connectivity request that include PDN type, parameters or information and IFOM/NBIFOM provided within PDN connection to a MME and receiving accept message including activate default EPS bearer context request with one or more parameters from MME, and relating to UE/WTRU sends PDN/service request including IP flow mobility (IFOM)/NBIFOM for PDN connection with the teaching of 3GPP SA WG2 Meeting#107 relating to IFMP messages carried on default bearer, the UE and network negotiate IFOM operating mode, network PDN connection response, and relating to PCO indicates NBIFOM capability and negotiation or request. By combining the method/systems, the second information can include the IFOM/NBIFOM mode for PDN, and enabling PCO to indicate a NBIFOM/IFOM request enables the NBIFOM/IFOM to be negotiated between the network devices; and it is reasonable for a person skilled in the art to note which mode of NBIFOM is requested when the UE sends a connection request to the PDN; the UE having NBIFOM/IFOM capability is related to mode of NBIFOM, the information is indicated for the mode in order to establish PDN connection thereby facilitating access for the PDN connection.

As to Claim 8. (Previously Presented) Reddiboyana discloses the MME according to claim 6 [Fig. 51-52, Section 0061],
wherein each of the first information and the second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 9. (Currently Amended)    Reddiboyana discloses the MME according to claim 8 [Fig. 51-52, Section 0061], 
wherein the second information indicates the UE-initiated NBIFOM mode as the NBIFOM mode, in a case that the UE requests the UE-initiated NBIFOM mode and a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), selects the UE-initiated NBIFOM mode, and the second information indicates the Network-initiated NBIFOM mode as the NBIFOM mode, in a case that the UE requests the Network-initiated NBIFOM mode and the PGW or the PCRF selects the Network-initiated NBIFOM mode [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14. (Previously Presented)  Reddiboyana discloses the UE [i.e. UE/WTRU-Wireless Transmit Receive Unit] according to claim 3 [Table 5 (Depict Attach Request Message includes UE Network Capability), Fig. 47 (Depicts the PDN procedure including the IFOM/NBIFOM indicating UE initiated or NW initiated), Sections 0352, 0360, 0363: IP flow mobility (IFOM) provided, performed, and used for PDN connection. A UE initiated IP flow mobility (IFOM) may be provided within a PDN connection. An IP flow command message sent from the MME to a SGW and forwarded to PGW as part of the UE requested IP flow mobility (IFOM) procedure],  
Although Reddiboyana discloses IFOM/NBIFOM it does not correlate second information to IFOM/NBIFOM, thus is silent on  wherein the NBIFOM mode that the second information indicates is selected, based on an operator policy, by a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), in a case that the UE requests the UE-initiated NBIFOM mode.
However, 3GPP SA WG2 Meeting#107 teaches wherein the NBIFOM mode that the second information indicates is selected [Page 6, Section 3: The UE and the network negotiate an IFOM operating mode; Page 5: Diagram depicts Network PDN Connection Response includes NBIFOM indication/mode-Steps 2b-3; Page 4 7.x.2 states: The UE shall be able to negotiate the NBIFOM when new PDN connection is accepted, trigger UE initiated IFOM, and accept IP flow mobility (IFOM)] based on an operator policy, by a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), in a case that the UE requests the UE-initiated NBIFOM mode [Page 6, Section 5: When UE-initiated mode is negotiated, UE receives rules from PGW; Page 4, Section 7.x.2: The PGW shall negotiate the NBIFOM capability when a new PDN connection is established and Support the UE-initiated and the NW (i.e. network)-initiated IP flow mobility procedures. Page 7, Section [2-3] the NBIFOM operating mode e.g. UE-initiated or NW initiated], 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Reddiboyana relating to UE sends PDN/service request including IP flow mobility (IFOM) with the teaching of 3GPP SA WG2 Meeting#107 relating to second information indicating that the PDN connection has a NBIFOM mode of UE or NW controlled in coordination with the PGW. By combining the method/systems, the second information can the NBIFOM mode of UE or NW-controlled for PDN connection thereby enabling support for multi-access PDN connection.

As to Claim 15. (Previously Presented)    Reddiboyana disclose the MME according to claim 8 [Fig. 51-52, Section 0061],
 wherein the NBIFOM mode that the second information indicates is selected, based on an operator policy, by a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), in a case that the UE requests the UE-initiated NBIFOM mode [See Claim 14 rejection because both claims have similar subject matter therefore similar rejection applies herein].




Conclusion
The prior art made of record in particular Kim et al. US 20170366960 teaches Title “Method for Transmitting and Receiving NBIFOM capability in Wireless Communication System, and Device Therefor” and for example Sections [0007-0012, 0017-0020, 0116, 0173 (the NBIFOM capability can be transmitted through a protocol configuration option (PCO)], and not relied upon is considered pertinent to applicant's disclosure, See PTO-892.
          Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477